IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


KEVIN D. ROCKTASCHEL,                 :   No. 5 MAP 2016
                                      :
                 Appellant            :   Appeal from the Order of the
                                      :   Commonwealth Court at No. 311 MD
           v.                         :   2014 dated December 29, 2015.
                                      :
COMMONWEALTH OF PENNSYLVANIA,         :
                                      :
                 Appellee             :


                                 ORDER


PER CURIAM                                     DECIDED: December 28, 2016
     AND NOW, this 28th day of December, 2016, the order of the Commonwealth

Court is hereby AFFIRMED.